In a proceeding pursuant to CPLR article 78 to review a determination of the respondent which, after a hearing, dismissed petitioner from his employment as a narcotics rehabilitation officer for his failure to comply with respondent’s dress regulations, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated December 11, 1975, which, after a hearing, held pursuant to an order of the Court of Appeals (Matter of Abdush-Shahid v New York State Narcotics Addiction Control Comm., 34 NY2d 538), dismissed the petition. Judgment affirmed, without costs or disbursements. Special Term was warranted in reaching the conclusion it did in dismissing the petition. Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.